OPINION
ODOM, Judge.
These appeals are from convictions for the offense of unlawful delivery of a dangerous drug [Article 726d, Sec. 3(a), Vernon’s Ann.P.C.] to-wit: Methamphetamine. The punishment was assessed at five years in each case.
Appellant’s sole ground of error attacks the sufficiency of the evidence.
The record shows that appellant entered a plea of guilty before the jury to both offenses herein, after he had agreed to try said causes together. He testified and confessed his guilt from the witness stand.
This court has consistently held that a plea of guilty to a felony charge before a jury admits the existence of all facts necessary to establish guilt, and in such cases the introduction of evidence is to aid the jury in assessing punishment. See, e. g., Alexander v. State, Tex.Cr.App., 479 S.W.2d 44; Maldonado v. State, Tex.Cr.App., 467 S.W.2d 468.
The judgments are affirmed.